Title: To Thomas Jefferson from Edward Stevens, 20 August 1780
From: Stevens, Edward
To: Jefferson, Thomas



Sir
Carolina Spinkes. August 20. 1780.

This is the first Opportunity that I have had since our unfortunate affair of the 16th Instant between Rugeleys Mill and Camdon to advise you of it. But as I am told Genl. Gates has got to Hillsborough presume he has done it before now.
Our Army moved from Rugeleys on the Night of the 15th Inst. at about Ten OClock with an intention to take post on a Creek about 6 Miles from Camdon, where the Enemy had collected all their force. They under the Command of Lord Cornwallas moved out of Camdon about 9 OClock and our advanced party’s of Cavelry and Infantry fell in with each other about five Miles from Rugesleys between 10 and 12 OClock. This occasioned a halt of Both Armeys, as our meeting at this time was unexpected to both Parties; for from some Prisoners that was taken I am informed they moved out with an intention to attack us in our Encampment at Rugesleys and if what they say with respect to their numbers be true, General Gates has been greatly deceived. We formed and remained on the ground till about day Break when we advanced a few Hundred Yards and fell in with each other. I was flushed with all the hopes Possible of Success as our left where I was had gained such an Advantage over the Enemy in outflanking their Right; but alas on the first Fire or two they Charged and the Militia gave way, and it was out of the power of Man to rally them or even small Parties. This gave the Enemy an Opportunity of pushing their whole force against the Maryland line, who was not able to stand them long, and in a very little time the whole was in the utmost Confusion, and the greatest Panick prevailed that ever I had an Opportunity of seeing before; a more compleat Defeat could not possible have taken place without a General loss. All the Artillery which amounted to Eight or Ten Peices all the Ammunition the Military Chests, all the Waggons and Baggage of the whole Army is taken, in short picture it as bad as you possible can and it will not be as bad as it really is. We had to retreat through a Country of upward of a 100 Miles which may be truly said to be Inhabited by our Enemies and before any large party of ours could be Collected the Inhabitants rose in numbers, took and disarmed the cheif of our men. I am now where scarce a Friend is to be found. We are still in such a dispersed situation, that I cant pretend to say, what may be the loss of our men but with  respect to the Militia, themselves, it matters not, for from their Rascally Behaviour they deserve no pity. Their Cowardly Behaviour has indeed given a Mortal Wound to my Feelings. I expect that near one half of the Militia will never halt till they get Home. And from what I have already seen I think I may venture to say that out of those who may be Collected, there will not be more than one fourth of them that will have their Arms, many of them you [may] depend have thrown away their Arms with an expectation of getting Home by it. I am doubtfull it will be a very difficult matter to Collect any number of the Militia of this State together again, tho’ if any thing else could be done it had better, for Militia I plainly see wont do. If Virginia dont exert herself, I fear this State will be in the same Predicament as the South which I think is for a time firmly fixed to the British Government, and through Choise of a very great part of the Back Inhabitants. I am Just told that Col. Sumpter who was detached with 800 or 1000 men upon the Waterree the Evening of our defeat met with the same fate as we did. I am &c.
